DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Invention I (claims 15-27) in the reply filed on 17 October 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to search and consider all the claims. This is not found persuasive because the instant application is a national stage application and the restriction has been made under Unity of Invention. As such there is no requirement for a serious search burden to be present for Unity of Invention restrictions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “a first semifinished-product portion” and “a second semifinished-product portion” which was first introduced in the claim upon which it depends (claim 15). It is therefore unclear if there are two different first semifinished-product portions and second semifinished-product portions. For further examination purposes claim 16 will be interpreted to refer to the same first semifinished-product portion and second semifinished-product portion as in claim 15. 
Claim 19 recites “the at least one shielding device is formed at least in certain portions from a porous material and/or from a porous material structure” and depends on claim 18. As claim 18 requires the at least one shielding device is formed at least in certain portions from natural fibers and/or synthetic fibers of inorganic materials, it is unclear if the porous materials cited also refers to the fibers. It is noted that the instant specification seems to make a clear distinction (i.e. different embodiments) between fibers (paragraph 0010) and porous material (paragraph 0011). For further examination purposes, claim 19 will be interpreted to depend on claim 17 and further limit the required thermally insulating material.
Claims 17-27 are thus rejected for their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haars (DE 10 2013 212 816 A1).
Examiner notes Haars is listed on the IDS dated 21 May 2021 and provided by Applicant. All references to Haars are taken from the original document provided by Applicant on 21 May 2021 and the Machine Translated copy of Haars provided by Examiner on 15 August 2022.
	Regarding claim 15, Haars teaches a method for hot forming a semifinished product in sheet form for a motor vehicle component ([0002]), the method comprising:
	heating the semifinished product (100) to be formed in a heating process (Fig 1; [0025]), wherein during the heating process the semifinished product (100) undergoes an input of heat from at least one heat source ([0010], [0025]); and
	forming the heated semifinished product in a shaping forming process ([0002]. [0007]), wherein
	during the heating of the semifinished product, a shielding device (210, 220) is arranged between the heat source and the semifinished product (100), such that the semifinished product (100) is thermally shielded at least in certain portions in such a way that a first semifinished-product portion is heated differently than a second semifinished-product portion (A) (Fig 1; [0025]).
	Regarding claim 16, Haars further teaches during the heating, the semifinished product (100) is thermally shielded at least in certain portions by the shielding device (210, 220) in such a way that a first semifinished-product portion has a temperature in a first temperature range and a second semifinished-product portion (A) has a second temperature in a second temperature range which differs from the first temperature range (Fig 1; [0025]), 
	the first temperature range is in the range of from 750ºC to 1100ºC, and 
	the second temperature range is in the range of from 500ºC to 950ºC ([0010]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Haars in view of Ishiguro et al. (US 8,847,126 B2) hereinafter Ishiguro.
Regarding claim 17, Haars teaches the at least one shielding device (210, 220) is formed at least in certain portions from a thermally insulating material and/or from a thermally insulating material structure ([0012]).
However Haars does not explicitly disclose the thermal conductivity nor material structure of the material used for the shielding device.
Ishiguro teaches a heating device and method for hot forming semifinished product in sheet form for a motor vehicle component (Title; Abstract; Col 1, Ln 17-19). Ishiguro further teaches a shielding device (10) used during a heating process (Col 2, Ln 19-34) wherein the shielding device (10) is formed at least in certain portions from at least ceramic material, asbestos and the like, and fiber materials (Col 2, Ln 43-45; Col 3, Ln 34-36). 
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use other thermally insulating material for the shielding device as taught by Ishiguro for the expected benefit of being able to control certain areas of the semifinished product being heated at a desired temperature. It is noted that at least asbestos falls within the claimed range of thermal conductivity. However, Applicant has not disclosed that the particular range of a material structure having a thermal conductivity in the range of from 0.03W/mK to 0.25 W/mK, at an average temperature of 800ºC or a material and/or a material structure having a linear shrinkage behavior of less than 8% at 1100ºC after 24 hours solves any stated problem or is for any particular purposes. Moreover, it appears that the invention would perform equally well with the thermally insulating material having any thermal conductivity or material structure. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have a thermally insulating material with any thermal conductivity or material structure because these factors do not appear to provide any unexpected results. 
Regarding claim 18, Haars teaches limitations of claim 17 above but does not teach at least one shielding device is formed at least in certain portions from natural fibers and/or synthetic fibers of inorganic materials.
Ishiguro teaches at least one shielding device (10) is formed at least in certain portions from natural fibers and/or synthetic fibers of inorganic materials (Col 2, Ln 43-45; Col 3, Ln 34-36).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shielding device of Haars such that it is formed at least in certain portions from natural fibers and/or synthetic fibers of inorganic materials as taught by Ishiguro for the expected benefit of being able to control certain areas of the semifinished product being heated at a desired temperature.
Regarding claim 19, Examiner notes the interpretation taken in the 112b rejection above, and therefore is interpreting claim 19 to further limit the thermally insulating material of claim 17.
Haars further teaches at least one shielding device (210, 220) is formed at least in certain portions from a porous material and/or from a porous material structure ([0012]).
Regarding claim 20, Haars further teaches at least one shielding device (210, 220) has at least a first shielding portion (210) with a first heat shielding property and a second shielding portion (220) having a heat shielding property which differs from that of the first shielding portion (210), and the different heat shielding property is distinguished by a different heat storage property (Fig 1, 2b-e; [0027]-[0030]). 
Examiner notes these embodiments of the shielding device depict differing volumes of the first and second shielding portions which therefore affect the heat storage property of said first and second shielding portions thus meeting the claimed limitation. 
Regarding claim 21, Haars further teaches at least one shielding device is used which has at least a first shielding portion with a first shielding means receiving unit for receiving a first shielding means (210) and at least a second shielding portion with a second shielding means receiving unit for receiving a second shielding means (220), the at least two shielding means (210, 220) being formed differently in terms of their volume (Fig 2b-e; [0011], [0015]-[0016]).
Examiner notes paragraph [0011] of Haars explicitly teaches the shielding means (210, 220) can contact the semifinished product as well as have a gap between the shielding means and the semifinished product. It is therefore interpreted that Haars teaches “a first shielding means receiving unit” and “a second shielding means receiving unit” because there is a structure that suspends the shielding means from contacting the semifinished product therefore meeting the claimed limitation. 
Regarding claim 22, Haars further teaches during the heating of the semifinished product, the at least one shielding device (210, 220) thermally shields the semifinished product (100) at least in certain portions on a top side and at least in certain portions on a bottom side, the shielding device thermally shielding the semifinished product (100) in a congruent and/or oppositely situated shielding region on its top and bottom side (Fig 1-2; [0015], [0025]).
Regarding claim 23, Haars further teaches the at least one shielding device (210, 220) has a c-shape form (Examiner notes there is a slight curvature seen at the top of reference numeral 210 in Figure 1 that attributes to a C-shape) and two free limbs (examiner is interpreting two free limbs to be top plate 210 and bottom plate 220) of the c-shaped shielding device are spaced apart by at most 15 mm (Examiner is interpreting the distance between the gaps to be less than 15 mm as disclosed in [0011] as well as considering the thickness of the semifinished product disclosed in [0025]), and the semifinished product (100) is arranged at least in certain portions in an interior space of the c-shaped shielding device (210, 220) during the heating in the heating process (Fig 1, 2a-f; [0025]).
Regarding claim 24, Haars further teaches the semifinished product (100) is fed to a heating region such that the semifinished product (100) rests on a grid-like product carrier (300), and the semifinished product (100) is heated in the heating region, the shielding device (210, 220) being fastenable to the product carrier (300) via a fastening device in releasable fashion, so that the shielding device is fastenable in the manner of a grid pattern to at least two regions of the product carrier (300) temporarily (Fig 1; [0019]). 
Regarding claim 25, Haars further teaches the at least one product carrier (300) comprises at least one shielding device receiving device (Examiner notes in [0019], Haars discloses a folding or clamping mechanism by which the shielding device is connected to the product carrier with), into which a shielding device (210, 220) is receivable at least temporarily, the shielding device receiving device being arranged and/or formed in such a way that thermal expansion of at least one shielding device received in the shielding device receiving device is reduced or prevented (Fig 1; [0019]).
It is interpreted that the folding or clamping mechanism of Haars is able to connect the shielding device (210, 220) to the product carrier (300) and therefore is able to reduce or prevent thermal expansion at least in areas of connection.
Regarding claim 26, Haars further teaches the semifinished product (100) has a thickness of from 0.1 mm to 4.0 mm ([0025]).
Regarding claim 27, Haars further teaches the semifinished product is formed at least in certain portions from a metal, including at least one of a steel and a hot-forming steel ([0025]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726      


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726